DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include at least the following reference sign(s) mentioned in the description: 12, 13, 22a, 28a-c, 30, 68, 41, 41a, 41b, 75, 44c, 56a, 115a, and 115b.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "22", “18” and "15" have been used to designate a liner.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “35” has been used to designate both an outer surface and a grip feature.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “26” has been used to designate both a cap connecting means and a liner connecting means.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "59" and "60" have both been used to designate an upper end.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “15” has been used to designate both a liner and a bottle holder.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “55” has been used to designate both a lip and a seat.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "80" and "81" have both been used to designate a vent.  
The drawings are objected to because:
In Fig. 2 – reference number 27 appears to be in the wrong place;
In Fig. 6 – reference number 58 appears to be in the wrong place; and there are two instances of reference number 81, it appears as though one should be an 80 instead;
In Fig. 7A – there are 2 instances of reference number 59;
In Fig. 8A – there are 2 instances of reference number 31;
In Fig. 23 – it appears as though there is a reference number 81 where there should be an 80 instead.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lip extending downwardly from the bottom surface of the liner cap must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: The paragraph numbers do not follow a sequential numbering.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is drawn to a liner cap. However, claim 5 depends from claim 1 which is drawn to a liner. The claim limitations drawn to the liner cap do not further limit the liner claimed in claim 1. It is unclear as to the scope of the invention in which the Applicant wishes to claim. The claim has been examined below as best the Examiner can understand.
Claim 5 recites the limitation "the peripheral surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “durometer” in claim 6 is used by the claim to mean “hardness,” while the accepted meaning is “an instrument for measuring hardness.” The term is indefinite because the specification does not clearly redefine the term. For purposes of further consideration, the claim is being interpreted as stating “the liner is silicone having a hardness of between about 40 and about 70”
Claims 10-16 are drawn to a bottle holder and a collar. Claims 10-15 depend directly and/or indirectly from claim 1 which is drawn to a liner. The claim limitations drawn to the bottle holder and the collar do not further limit the liner claimed in claim 1. It is unclear as to the scope of the invention in which the Applicant wishes to claim. The claims have been examined below as best the Examiner can understand.
Claim 15 states “… the collar having an upper end and a lower end opposite the lower end…” It is unclear how the lower end can be opposite the lower end. The Examiner believes the claim is intended to state something along the lines of “… the collar having an upper end and a lower end opposite the [[lower]] upper end…”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheu (US 5758787).
Regarding Claim 1

	Sheu teaches (below – Fig. 3) a reusable bottle liner (3&1) having an outer wall and an inner wall opposite the outer wall, the inner wall defining a storage volume, the liner having an open end opposite a closed end, the open end defined by an upper end having a lip (shown below), the upper end having a connecting means (32) between the lip and a ledge (331) opposite the lip (Col. 3, Ln. 13-25).
[AltContent: textbox (Lip)][AltContent: arrow]
    PNG
    media_image1.png
    670
    374
    media_image1.png
    Greyscale


Regarding Claim 2

	Sheu teaches the connecting means (32) are one or more threads, as can be seen in Fig. 3 above.

Regarding Claim 3

	Sheu teaches the connecting means (32) are on the inner wall, as can be seen in Fig. 3 above.

Regarding Claim 5

	Sheu teaches a liner cap (4 & 2), the liner cap having a liner connecting (42) means that matingly engage the connecting means (32) on the liner, the liner cap having a top surface and a bottom surface opposite the top surface, the bottom surface having a lip (shown at 44, above) extending downwardly therefrom about the peripheral surface, the bottom surface having lower edge radially inward from the lip, wherein the lip on the liner cap matingly engages the lip on the liner, and wherein the lower edge matingly engages the ledge on the liner, as can be seen in Fig. 3 above.

Regarding Claim 7

	Sheu teaches the liner (3&1) further comprises a taper extending downwardly from the ledge (331), as can be seen in Fig. 3 above.

Regarding Claim 8

	Sheu teaches the upper end has a generally circular cross-sectional shape, as can be seen in the exploded view shown in Fig. 1 below.

    PNG
    media_image2.png
    857
    424
    media_image2.png
    Greyscale


Regarding Claim 9

	Sheu teaches the liner (3&1) has a tapered shape towards the closed end, as can be seen in Fig. 3 above.

Claim(s) 1, 2, 4, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Segovia, JR. (US 2008/0302751).
Regarding Claim 1

	Segovia, JR. teaches (below – Fig. 6 and 1) a reusable bottle liner (10 & 20) having an outer wall and an inner wall opposite the outer wall, the inner wall defining a storage volume, the liner having an open end opposite a closed end, the open end defined by an upper end having a lip (shown at 30), the upper end having a connecting means (threads, shown at 12) between the lip and a ledge (16) opposite the lip (Paragraphs [0016], [0017], and [0021]).

    PNG
    media_image3.png
    857
    372
    media_image3.png
    Greyscale
		
    PNG
    media_image4.png
    849
    518
    media_image4.png
    Greyscale


Regarding Claim 2

	Segovia, JR. teaches the connecting means are one or more threads (Paragraph [0021]).

Regarding Claim 4

	Segovia, JR. teaches the connecting means are on the outer wall, as can be seen in Fig. 1 and 6 above.

Regarding Claim 7

	Segovia, JR. teaches the liner further comprises a taper extending downwardly from the ledge (16), as can be seen in Fig. 6 above.

Regarding Claim 8

	Segovia, JR. teaches the upper end has a generally circular cross-sectional shape, as can be seen in Fig. 2 below.

    PNG
    media_image5.png
    268
    462
    media_image5.png
    Greyscale


Regarding Claim 9

	Segovia, JR. teaches the liner (10 & 20) has a tapered shape towards the closed end, as can be seen in Fig. 6 above.

Regarding Claim 10

	Segovia, JR. teaches a bottle holder (50) having an open top end opposite an open bottom end, the bottle holder having a substantially circular cross-sectional shape, the bottle holder having a bottle holder body that extends substantially around a periphery of the bottle holder at a given cross-sectional slice of the bottle holder, wherein the open top end suitably sized to receive the reusable bottle liner (10 & 20), as can be seen in Fig. 6 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheu as applied to claim 1 above, and further in view of Joyce (US 2016/0090216).
Regarding Claim 6

	Sheu teaches all the limitations of claim 1 as shown above.  Sheu does not teach the liner is silicone having a hardness of between about 40 and about 70.  
	Joyce teaches (below – partial view of Fig. 2) a reusable bottle liner (120) having an outer wall and an inner wall (125) opposite the outer wall, the inner wall defining a storage volume, the liner having an open end (shown at 150) opposite a closed end (123), the open end defined by an upper end having a lip (150) (Paragraphs [0032]-[0033]). Joyce further teaches the liner is silicone (Paragraph [0033]).

    PNG
    media_image6.png
    521
    327
    media_image6.png
    Greyscale

Sheu and Joyce are analogous inventions in the field of bottle liners.  It would have been obvious to one skilled in the art at the time of filing to modify the liner of Sheu with the teachings of a liner made of silicone of Joyce in order to provide a liner that is able to be easily cleaned and allows the liner to be self-supporting (Paragraphs [0032] and [0040]). Regarding the hardness of the silicone, silicone having a hardness between about 40 and about 70 appears to be commonplace in the liner arts, and as such does not provide patentable distinction over the prior art of record.

Regarding Claim 33

	Sheu teaches all the limitations of claim 1 as shown above.  Sheu does not teach the liner has an upper end thickness between 1 mm and about 5 mm, wherein the liner has a lower end thickness between about 0.1 mm and about 1 mm.  
	Joyce teaches a reusable bottle liner (120) having an outer wall and an inner wall (125) opposite the outer wall, the inner wall defining a storage volume, the liner having an open end (shown at 150) opposite a closed end (123), the open end defined by an upper end having a lip (150) (Paragraphs [0032]-[0033]). Joyce further teaches the liner has an upper end thickness between 1 mm and about 5 mm, wherein the liner has a lower end thickness between about 0.1 mm and about 1 mm (Paragraph [0040]).
	Sheu and Joyce are analogous inventions in the field of bottle liners.  It would have been obvious to one skilled in the art at the time of filing to modify the liner of Sheu with the liner thickness teachings of Joyce in order to provide a liner that is self-supporting (Paragraph [0040]).

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segovia, JR. as applied to claim 10 above, and further in view of Renz et al. (US 2015/0144584) (hereinafter Renz).
Regarding Claim 11

	Segovia, JR. teaches all the limitations of claim 10, as shown above.  Segovia, JR. does not teach the bottle holder has an angle of between about 15 degrees and about 45 degrees.  
	Renz teaches (below – Fig. 2 and 5) a reusable bottle liner (18) having an outer wall and an inner wall opposite the outer wall, the inner wall defining a storage volume, the liner having an open end opposite a closed end, the open end defined by an upper end having a lip (26). Renz further teaches a bottle holder (14 & 16) having an open top end opposite an open bottom end, the bottle holder having a substantially circular cross-sectional shape, the bottle holder having a bottle holder body that extends substantially around a periphery of the bottle holder at a given cross-sectional slice of the bottle holder, wherein the open top end suitably sized to receive the reusable bottle liner; wherein the bottle holder has an angle of between about 15 degrees and about 45 degrees (Paragraphs [0055], [0056], and [0058]).  

    PNG
    media_image7.png
    826
    255
    media_image7.png
    Greyscale
		
    PNG
    media_image8.png
    766
    419
    media_image8.png
    Greyscale

Segovia, JR. and Renz are analogous inventions in the field of baby bottles.  It would have been obvious to one skilled in the art at the time of filing to modify the bottle holder of Segovia, JR. with the teachings of the angled bottle holder of Renz in order to facilitate ergonomic feeding of an infant (Paragraph [0058]).

Regarding Claim 12

	Segovia, JR. in view of Renz (hereinafter Modified Segovia, JR.) teaches all the limitations of claim 11 as stated above. Renz further teaches the bottle holder has an articulating joint (shown at 64) permitting the bottle holder to rotate between a substantially vertical configuration and an angled configuration, wherein the angled configuration has an angle of between about 15 degrees and about 45 degrees (Paragraph [0058]).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segovia, JR. as applied to claim 10 above, and further in view of Renz (US 6616000) (hereinafter Renz2).
Regarding Claim 13

	Segovia, JR. teaches all the limitations of claim 10 as shown above.  Segovia, JR. does not teach the bottle holder further comprises one or more grip structures having an arcuate shape, the one or more grip structures having a height of between about 0.5 mm and about 3 mm.  
	Renz2 teaches (below – Fig. 11) a reusable bottle liner (20) having an outer wall and an inner wall opposite the outer wall, the inner wall defining a storage volume, the liner having an open end opposite a closed end, the open end defined by an upper end having a lip (28). Renz2 further teaches a bottle holder (30) having an open top end opposite an open bottom end, the bottle holder having a substantially circular cross-sectional shape, the bottle holder having a bottle holder body that extends substantially around a periphery of the bottle holder at a given cross-sectional slice of the bottle holder, wherein the open top end suitably sized to receive the reusable bottle liner; wherein the bottle holder further comprises one or more grip structures (37) having an arcuate shape (Col. 3, Ln. 57-67)

    PNG
    media_image9.png
    850
    391
    media_image9.png
    Greyscale

Segovia, JR. and Renz2 are analogous inventions in the field of baby bottles.  It would have been obvious to one skilled in the art at the time of filing to modify the bottle holder of Segovia, JR. with the teachings of the grips of Renz2 in order to allow the user to readily grip the holder with one hand (Col. 3, Ln. 57-67). 
Segovia, JR. in view of Renz2 (hereinafter Modified Segovia, JR2) discloses the claimed invention except for the one or more grip structures having a height of between about 0.5 mm and about 3 mm. At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the grip structures with a height of between about 0.5 mm and about 3 mm.  Applicant has not disclosed that the grip structures having a height of between about 0.5 mm and about 3 mm provides an advantage, is used for a particular purpose or solves a stated problem. Further, it would have been obvious to have the grip structures having a height of between about 0.5 mm and about 3 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04. As such, the claim of the grip structures having a height of between about 0.5 mm and about 3 mm does not provide patentable distinction over the prior art of record.

Regarding Claim 14

	Modified Segovia, JR2 teaches all the limitations of claim 13 as stated above. Renz2 further teaches the one or more grip structures comprises at least two grip structures, as can be seen in Fig. 11 above. However, Renz2 does not teach the at least two grip structures forming a cross pattern.
At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have at least two grip structures forming a cross pattern.  Applicant has not disclosed that having at least two grip structures forming a cross pattern provides an advantage, is used for a particular purpose or solves a stated problem. Further, it would have been obvious to one having ordinary skill in the art at the time of filing to have at least two grip structures forming a cross pattern, since it has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04(VI)(C). As such, the claim of at least two grip structures forming a cross pattern does not provide patentable distinction over the prior art of record.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segovia, JR. as applied to claim 10 above.
Regarding Claim 15

	Segovia, JR. teaches all the limitations of claim 10 as shown above. Segovia, JR. further teaches a collar (42), the collar having a generally circular cross-section shape, the collar having an upper end and a lower end opposite the upper end, as can be seen in Fig. 6 above.
Segovia, JR. does not teach the cross-section shape increases in size from the lower end to the upper end.  
	At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the cross-section shape increase in size from the lower end to the upper end of the collar.  Applicant has not disclosed that having the cross-section shape increase in size from the lower end to the upper end provides an advantage, is used for a particular purpose or solves a stated problem.  Further, it would have been obvious to have the cross-section shape increase in size from the lower end to the upper end of the collar, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04. As such, the claim of the cross-section shape increasing in size from the lower end to the upper end does not provide patentable distinction over the prior art of record.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over modified Segovia, JR. as applied to claim 15 above, and further in view of Renz (US 6616000) (hereinafter Renz2).
Regarding Claim 13

	Modified Segovia, JR. teaches all the limitations of claim 15 as shown above.  Modified Segovia, JR. does not teach the collar further comprises one or more grip structures having an arcuate shape, the one or more grip structures having a height of between about 0.5 mm and about 3 mm.  
	Renz2 teaches (below - Fig. 4) a reusable bottle liner (20) having an outer wall and an inner wall opposite the outer wall, the inner wall defining a storage volume, the liner having an open end opposite a closed end, the open end defined by an upper end having a lip (28). Renz2 further teaches a bottle holder (30) having an open top end opposite an open bottom end, the bottle holder having a substantially circular cross-sectional shape, the bottle holder having a bottle holder body that extends substantially around a periphery of the bottle holder at a given cross-sectional slice of the bottle holder, wherein the open top end suitably sized to receive the reusable bottle liner. Renz2 further teaches a collar (110), the collar having a generally circular cross-section shape, the collar having an upper end (112) and a lower end (120) opposite the upper end, wherein the collar further comprises one or more grip structures (128) having an arcuate shape (Col. 4, Ln. 30-38).

    PNG
    media_image10.png
    836
    464
    media_image10.png
    Greyscale

Modified Segovia, JR. and Renz2 are analogous inventions in the field of baby bottles.  It would have been obvious to one skilled in the art at the time of filing to modify the bottle holder of Segovia, JR. with the teachings of the grips of Renz2 in order to allow the user to readily grip the liner ring (Col. 4, Ln. 30-38). 
Modified Segovia, JR. in view of Renz2 (hereinafter Modified Segovia, JR3) discloses the claimed invention except for the one or more grip structures having a height of between about 0.5 mm and about 3 mm. At the time of filing, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the grip structures with a height of between about 0.5 mm and about 3 mm.  Applicant has not disclosed that the grip structures having a height of between about 0.5 mm and about 3 mm provides an advantage, is used for a particular purpose or solves a stated problem. Further, it would have been obvious to have the grip structures having a height of between about 0.5 mm and about 3 mm, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  MPEP § 2144.04. As such, the claim of the grip structures having a height of between about 0.5 mm and about 3 mm does not provide patentable distinction over the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733